          Case 2:10-cr-20083-DML-MKM ECF No. 25, PageID.160 Filed 03/10/21 Page 1 of 4

PROB 12C                                                                   U. S. Probation Office         PACTS     DATE
(Rev. 08/18)   VIOLATION REPORT PART 1:                                    Eastern District of Michigan
               PETITION FOR SUMMONS                                                                       31760     03/09/2021


NAME                                            OFFICER                           JUDGE                           DOCKET #

WATSON, Bryan Daniel                            Aaron M. Perkins                  David M. Lawson                 10-CR-20083-01

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
09/01/2011                                I                    37
                       Release
COMMENCED

04/06/2016
EXPIRATION

04/05/2026

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Eaton Brown                               To Be Determined
REPORT PURPOSE

                        TO ISSUE A SUMMONS

ORIGINAL OFFENSE

Count 2: 18 U.S.C. § 2252A(a)(1), Transportation/Shipment of
Child Pornography

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 60 months, to be followed by a ten-year term of supervised release.

Name of Sentencing Judicial Officer: Honorable Avern Cohn. Case reassigned to the Honorable David M. Lawson
on July 8, 2020, due to administrative reasons.

Modification: October 1, 2020
The following special condition was added: “You must reside in a Residential Reentry Center (RRC) for up to 180 days.
You must follow the rules and regulations of the center. Subsistence is waived.”

ORIGINAL SPECIAL CONDITIONS


      1. The defendant shall successfully complete any sex offender diagnostic evaluations, treatment/counseling
         programs, and polygraph examinations as directed by the probation officer. Reports pertaining to sex
         offender assessments, treatment and polygraph examinations shall be provided to the probation officer.
         Based on the defendant’s ability to pay, the defendant shall pay the cost of diagnostic evaluation, treatment
         or counseling programs, and polygraph examinations in an amount determined by the probation officer.
      2. The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act
         (42 U.S.C. § 16901, et seq.) as directed by the probation officer, the United States Bureau of Prisons, or
         any state sex offender registration agency in which he/she resides, works, is a student, or was convicted of
         a qualifying offense.

                                                             Page 1 of 4
          Case 2:10-cr-20083-DML-MKM ECF No. 25, PageID.161 Filed 03/10/21 Page 2 of 4

PROB 12C                                                                U. S. Probation Office         PACTS     DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                             Eastern District of Michigan
                   PETITION FOR SUMMONS                                                                31760     03/09/2021


NAME                                            OFFICER                        JUDGE                           DOCKET #

WATSON, Bryan Daniel                            Aaron M. Perkins               David M. Lawson                 10-CR-20083-01

      3. The defendant shall not associate with minor children under the age of eighteen (18), except in the presence
         of a responsible adult who is aware of the nature of the defendant's background and current offense, and
         who has been approved by the probation officer. The defendant shall not frequent places where children
         congregate on a regular basis (such as, but not limited to school grounds, playgrounds, child toy stores,
         video arcades, etc.).
      4. The defendant shall notify anyone they date or marry with a minor child under the age of eighteen (18) of
         their conviction.
      5. The defendant shall not purchase, sell, view, or possess images, in any form of media or live venue that
         depict pornography, sexually explicit conduct, child erotica, or child nudity. The defendant shall not
         patronize any place where such material or entertainment is available.
      6. The defendant shall have all residences pre-approved by the probation department. The defendant shall not
         provide care or live in a residence where children under the age of eighteen (18) or adults with disabilities
         also reside, without prior approval of the probation officer.
      7. The defendant shall provide the probation officer with accurate information about all computer systems
         (hardware/software), all passwords, and Internet Service Provider(s), that you have potential and/or
         reasonable access to and abide by all rules of the U.S. Probation Department’s Computer Monitoring
         Program. The defendant shall only access a computer approved by the U.S. Probation Department. The
         defendant shall consent to the probation officer conducting periodic unannounced examinations of all
         computer systems, which may include computer monitoring software at the defendant’s expense. For the
         purpose of accounting for all computers, hardware, software and accessories, the defendant shall submit
         his/her person, residence, computer and/or vehicle to a search conducted by the U.S. Probation Department
         at a reasonable time and manner. You shall inform any other residents that the premises and your computer
         may be subject to a search pursuant to this condition. The defendant shall provide the probation officer with
         access to any requested financial information including billing records (telephone, cable, Internet, satellite,
         etc.).
      8. The defendant shall have employment pre-approved by the U.S. Probation Department. If the defendant’s
         employment requires the use of a computer, the defendant shall notify the employer of the nature of their
         conviction and this notification must be confirmed by the probation officer.

      Criminal Monetary Penalty: Special Assessment $100.00 (Paid).
The probation officer believes that the offender has violated the following conditions of Supervised Release:
VIOLATION NUMBER      NATURE OF NONCOMPLIANCE



               1      Violation of Special Condition: “THE DEFENDANT SHALL NOT PURCHASE, SELL,
                      VIEW, OR POSSESS IMAGES, IN ANY FORM OF MEDIA OR LIVE VENUE THAT
                      DEPICT PORNOGRAPHY, SEXUALLY EXPLICIT CONDUCT, CHILD EROTICA, OR
                      CHILD NUDITY. THE DEFENDANT SHALL NOT PATRONIZE ANY PLACE WHERE
                      SUCH MATERIAL OR ENTERTAINMENT IS AVAILABLE.”



                                                          Page 2 of 4
          Case 2:10-cr-20083-DML-MKM ECF No. 25, PageID.162 Filed 03/10/21 Page 3 of 4

PROB 12C                                                           U. S. Probation Office         PACTS     DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                        Eastern District of Michigan
                   PETITION FOR SUMMONS                                                           31760     03/09/2021


NAME                                       OFFICER                        JUDGE                           DOCKET #

WATSON, Bryan Daniel                       Aaron M. Perkins               David M. Lawson                 10-CR-20083-01

                      On February 25, 2021, WATSON attended a scheduled polygraph examination. Prior to this
                      examination, during the pre-test interview, WATSON admitted to viewing adult and child
                      pornographic images and videos. Also, at that time, WATSON admitted to accessing chat rooms
                      where he communicated in sexual conversations with young females and males. Based on
                      WATSON’s self-reports during the pre-test interview, the polygraph examination was cancelled,
                      as it was not deemed necessary at that time.

                      On February 26, 2021, this writer and another Senior United States Probation Officer from the
                      Probation Department met with WATSON in response to his self-reports. During this meeting,
                      WATSON reaffirmed the self-reports he made on the previous day.
               2      Violation of Special Condition: “THE DEFENDANT SHALL PROVIDE THE PROBATION
                      OFFICER WITH ACCURATE INFORMATION ABOUT ALL COMPUTER SYSTEMS
                      (HARDWARE/SOFTWARE), ALL PASSWORDS, AND INTERNET SERVICE
                      PROVIDER(S), THAT YOU HAVE POTENTIAL AND/OR REASONABLE ACCESS TO
                      AND ABIDE BY ALL RULES OF THE U.S. PROBATION DEPARTMENT’S COMPUTER
                      MONITORING PROGRAM. THE DEFENDANT SHALL ONLY ACCESS A COMPUTER
                      APPROVED BY THE U.S. PROBATION DEPARTMENT. THE DEFENDANT SHALL
                      CONSENT TO THE PROBATION OFFICER CONDUCTING PERIODIC UNANNOUNCED
                      EXAMINATIONS OF ALL COMPUTER SYSTEMS, WHICH MAY INCLUDE COMPUTER
                      MONITORING SOFTWARE AT THE DEFENDANT’S EXPENSE. FOR THE PURPOSE OF
                      ACCOUNTING FOR ALL COMPUTERS, HARDWARE, SOFTWARE AND
                      ACCESSORIES, THE DEFENDANT SHALL SUBMIT HIS/HER PERSON, RESIDENCE,
                      COMPUTER AND/OR VEHICLE TO A SEARCH CONDUCTED BY THE U.S. PROBATION
                      DEPARTMENT AT A REASONABLE TIME AND MANNER. YOU SHALL INFORM ANY
                      OTHER RESIDENTS THAT THE PREMISES AND YOUR COMPUTER MAY BE SUBJECT
                      TO A SEARCH PURSUANT TO THIS CONDITION. THE DEFENDANT SHALL PROVIDE
                      THE PROBATION OFFICER WITH ACCESS TO ANY REQUESTED FINANCIAL
                      INFORMATION INCLUDING BILLING RECORDS (TELEPHONE, CABLE, INTERNET,
                      SATELLITE, ETC.).”

                      On February 25, 2021, WATSON self-admitted to previously obtaining an internet capable
                      smartphone that was currently in his possession. WATSON did not have the required permission
                      to possess the smartphone. On February 26, 2021, this writer and a Senior United States Probation
                      Officer met with WATSON when this phone was confiscated. Also, on this date, the confiscated
                      electronic device was mailed to the probation department in the Eastern District of Missouri for
                      a forensic examination. Results of the forensic examination are pending at this time.




                                                     Page 3 of 4
          Case 2:10-cr-20083-DML-MKM ECF No. 25, PageID.163 Filed 03/10/21 Page 4 of 4

PROB 12C                                                                                   U. S. Probation Office         PACTS     DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                                 Eastern District of Michigan
                  PETITION FOR SUMMONS                                                                                    31760     03/09/2021


NAME                                                         OFFICER                              JUDGE                           DOCKET #

WATSON, Bryan Daniel                                         Aaron M. Perkins                     David M. Lawson                 10-CR-20083-01

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Aaron M. Perkins/ljc/lat
(313) 234-5441
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Tracy Kosmas                                                                       Data Entry
(313) 234-5272

THE COURT ORDERS:
[X]            The Issuance of a Summons.

[ ]            Other




                                                                                        s/ David M. Lawson
                                                                                        United States District Judge

                                                                                           3/10/2021
                                                                                           Date




                                                                             Page 4 of 4
